                             Case 2:19-cv-00546-SGC Document 1 Filed 04/09/19 Page 1 of 8                                                          FILED
                                                                                                                                         2019 Apr-09 PM 04:52
                                                                                                                                         U.S. DISTRICT COURT
                                                                                                                                             N.D. OF ALABAMA
Pro Se 7 (Rev. 09/16} Complaint for Employment Discrimination



                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                                                                   Z·u" 19 ti:,:
                                                                                                        I
                                                                                                           f ';,'}   -
                                                                                                                         ol
                                                                                                                               I!: O I
                                                          Northern District of Alabama
                                                                                             ; '     ,-.
                                                                                             L.
                                                                                                   i.
                                                                                                   i •. ;.'.                      ·,
                                                                              CaseN

Cliuri.J J 1) ·Sk~-e kr
                                                                       )
                                                                       )                  2: 19-cv-00546-SGC
                             Plaintiff                                 )
(Write your Jilli name. No more than one plaintiffmay be named         )
in a pro se complaint.)                                                )      Jury Trial: (check one)          D         Yes   ~o
                                                                       )
                                 -v-
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                              Defendant(s)
(Write the full name of each defendant who is being sued. Ifthe
names ofall the defendants cannot fit in the space above, please
                                                                       )
                                                                       )
                                                                                  (
write "see attached" in the space and attach an additional page        )
with the full list of names.)



                             COMPLAINT FOR EMPLOYMENT~ISCRIMINATION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)




                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address




                                                                                                                                         Page I of 7
                            Case 2:19-cv-00546-SGC Document 1 Filed 04/09/19 Page 2 of 8


Pro Se 7 {Rev. 09/16) Complaint for Employment Discrimination


      O Check here to receive electronic notice through the email listed above. By checking this box, the
undersigned consents to electronic service and waives the right to personal service by first class mail pursuant to
Federal Rules of Civil Procedure S(b)(2), except with regard to service of a summons and complaint. The Notice
of Electronic Filing will allow one free look at the document, and any attached PDF may be printed or saved.


Date                                          Participant Signature



          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.



                    Defendant No. 1
                               Name
                               Job or Title ((f known)
                               Street Address
                               City and County
                               State and Zip Code                .·   .              ']5\ta'7.
                               Telephone Number
                               E-mail Address       (if known)



                    Defendant No. 2
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address       (if known)



                    Defendant No. 3
                               Name
                               Job or Title    (if known)

                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address       (if known)



                                                                                                                  Page 2 of 7
                             Case 2:19-cv-00546-SGC Document 1 Filed 04/09/19 Page 3 of 8


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                    Defendant No. 4
                               Name
                               Job or Title (ff known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (((known)


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                               Name
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                  ~              Title VII of the Civil Rights Act of 1964, as codified, 42 U.S .C. §§ 2000e to 2000e- l 7 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                                 Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                  O              Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                  O              Other federal law (specify the federal law):


                                                                                                                            Page 3 of 7
                           Case 2:19-cv-00546-SGC Document 1 Filed 04/09/19 Page 4 of 8


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




                 D               Relevant state law (specify, if known):


                  D              Relevant city or county law (specify, if known):




m.        Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):



                            ~
                                          Failure to hire me.
                                          Termination ofmy employment.·
                            D             Failure to promote me.
                            D             Failure to accommodate my disability.


                            ~
                                          Unequal terms and conditions of my employment.
                                          Retaliation.
                            D             Other acts (specify):
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                      I




        C.          I believe that defendant(s) (check one):
                            D             is/are still committing these acts against me.
                            D             is/are not still committing these acts against me.




                                                                                                                        Page 4 of 7
                            Case 2:19-cv-00546-SGC Document 1 Filed 04/09/19 Page 5 of 8

Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination




D.      Defendant(s) discriminated against me based on my (check all that apply and explain):
                            [9--•         race
                            D             color
                            g-            gender/sex
                            o             religion


                            ~
                                          national origin
                                          age (year ofbirth)                    (only when asserting a claim of age discrimination.)
                            D             disability or perceived disability (specify disability)




                    (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)




        B.          The Equal Employment Opportunity Commission (check one):
                            D             has not issued a Notice of Right to Sue letter.
                            D             issued a Notice of Right to Sue letter, which I received on (date)    ?feb, oS d0\9_
                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)




                                                                                                                              Page 5 of 7
                          Case 2:19-cv-00546-SGC Document 1 Filed 04/09/19 Page 6 of 8


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination


        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):

                                          60 days or more have elapsed.
                                          less than 60 days have elapsed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the re~ons you claim you are entitled to actual or punitive
        moneydamages.-i vJQ.5                    l,U\~\~ Wi' 0rnon41s w(o                               Cl,()~
        , nl!ome... .
                          l l M vtskMl$ llompengL-ht){)                          W          ~         u)~     L UXl5
        lJ-n QX\.f)        D~r~d .

VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:


                    Signature of Plaintiff
                    Printed Name of Plaintiff




                                                                                                                      Page6 of 7
                        Case 2:19-cv-00546-SGC Document 1 Filed 04/09/19 Page 7 of 8


Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination



        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                       Page 7 of 7
                          Case 2:19-cv-00546-SGC Document 1 Filed 04/09/19 Page 8 of 8
 EEOC Form 161 (11116)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Cherryl D. Streeter                                                             From:    Birmingham District Office
        1576 -A Charter East Circle                                                              Ridge Park Place
        Birmingham, AL 35215                                                                     1130 22nd Street
                                                                                                 Birmingham, AL 35205



      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENT/AL (29 CFR §1601. 7(a))
EEOC Charge No.                                  EEOC Representative                                                  Telephone No.

                                                 MICHAEL COCHRAN,
 450-2018-04459                                  Investigator                                                         (205} 212-2114
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      CK]         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
      D           The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D           Other (briefly state)



                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.


                                                                                                                       FEB O8 2019
Enclosures(s)                                                                                                                 (Date Mailed)
                                                              BRADLEY A. A DERSON,
                                                                 District Director
cc:         TIMCO LOGISTIC
            c/o Ruth Stringfellow
            Human Resource Director
            197 Ovilla Road
            Waxahachie, TX 75167
